STATE OF MINNESOTA
                                                                     fl   April 1, 2015

                                  IN SUPREME COURT                        O HU:IEOF
                                                                      AJIIIB.LAJECcurn
                                         A14-1930


In re Petition for Disciplinary Action against
Timothy Christopher Scannell, a Minnesota Attorney,
Registration No. 326525.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Timothy Christopher Scannell has

committed professional misconduct warranting public discipline, namely, committing

two counts of fourth-degree criminal sexual conduct and making derogatory statements

on his blog about criminal defendants that he was currently prosecuting, in violation of

Minn. R. Prof. Conduct 3.6(a), 8.4(b), and 8.4(d).

       Respondent waived his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), unconditionally admitted the allegations in the petition, and with

the Director recommended that the appropriate discipline is an indefinite suspension with

no right to petition for reinstatement for 3 years.

       Following receipt of the parties' stipulation for discipline, we issued an order

directing the parties to file memoranda of law showing cause why respondent should not

be subject to more severe discipline. Only the Director filed a memorandum· in response

to the order to show cause.




                                               1
        The court has independently reviewed the file and approves the recommended

disposition.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED that:

        1.      Respondent Timothy Christopher Scannell is indefmitely suspended from

the practice of law, effective from the date of the filing of this order, with no right to

petition for reinstatement for 3 years.

        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination, satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR, ·and proof of compliance with the

terms of respondent's criminal probation.

        3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        Dated: April 1, 20 15

                                                  BY THE COURT:




                                                  Associate Justice

        GILDEA, C.J., took no part in the consideration or decision of this case.

        LILLEHAUG, J., took no part in the consideration or decision of this case.


                                              2